Exhibit 10.6

[Form for Directors]

COMPUCREDIT CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

PLAN: CompuCredit Corporation 2008 Equity Incentive Plan

NUMBER OF RESTRICTED STOCK UNITS:                     

EFFECTIVE DATE OF GRANT:                         

THIS RESTRICTED STOCK UNIT AGREEMENT, made and entered into this          day of
            , 20    , by and between COMPUCREDIT CORPORATION, a Georgia
corporation (“CompuCredit”), and                      (the “Grantee”);

W I T N E S S E T H:

WHEREAS, the CompuCredit Corporation 2008 Equity Incentive Plan (the “Plan”) has
been adopted by CompuCredit; and

WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
CompuCredit to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and

WHEREAS, the Committee desires to make an award to the Grantee consisting of
Restricted Stock Units.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

1. General Definitions. Any capitalized terms herein shall have the meanings set
forth in the Plan, and, in addition, for purposes of this Restricted Stock Unit
Agreement, each of the following terms, when used herein, shall have the
meanings set forth below:

(a) “Common Stock” shall mean the common stock of CompuCredit, no par value per
share.

(b) “CompuCredit” or “Company” shall mean CompuCredit Corporation.

(c) “Restricted Stock Units” or “RSUs” shall mean the number of Restricted Stock
Units set forth on page 1 of this Restricted Stock Unit Agreement.



--------------------------------------------------------------------------------

(d) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Stock Units granted in accordance with this
Restricted Stock Unit Agreement, including vesting pursuant to Section 3, are
completely satisfied and the applicable Restricted Stock Units become vested,
earned and payable.

(e) “Disability” shall mean (i) a determination that the Grantee is disabled
pursuant to the terms of any long-term disability insurance policy which the
Company has purchased and which covers Grantee; (ii) a reasonable determination
by a reputable, independent, licensed medical doctor selected by the Company
that, due to a mental or physical impairment or disability, Grantee has been
incapable or unable to fully perform the duties performed by him for the Company
immediately prior to such disability for a period of at least 180 days in the
aggregate (although not necessarily consecutively) within any consecutive 365
day period; or (iii) the entry of an order by a court of competent jurisdiction
adjudicating Grantee incompetent to manage his person or property.

2. Grant of Units. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Stock Units.
Each Restricted Stock Unit corresponds to one share of the Common Stock of the
Company. Until the Vesting Date, the Restricted Stock Units represent an
unsecured promise of the Company to deliver, and the right of the Grantee to
receive, one share of Common Stock of the Company at the time and on the terms
and conditions set forth herein for each Restricted Stock Unit that becomes
vested, earned and payable. As a holder of RSUs, the Grantee only has the rights
of a general unsecured creditor of the Company. Upon the terms and subject to
the conditions and limitations herein set forth, the Grantee shall have the
right to receive on the Vesting Date one share of the Common Stock of the
Company for each Restricted Stock Unit that then becomes vested, earned and
payable. Subject to Section 4, as soon as administratively practicable after the
Vesting Date, the shares of Common Stock shall be issued to the Grantee as
unlegended shares of Common Stock. Any Restricted Stock Units that do not or
cannot become vested, earned and payable pursuant to Section 3 shall be
forfeited to CompuCredit.

3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Restricted Stock Units shall vest and become earned and payable in the
following amounts on the following dates (which shall constitute Vesting Dates)
provided that the Grantee is on the Board of Directors of CompuCredit (or one of
its Affiliates) from the date of grant through the applicable date:

_____________________________________

_____________________________________

_____________________________________

In no event shall a fractional share of Common Stock be issued to Grantee. In
the event that Grantee would otherwise be entitled to a fractional share because
of a term, condition or limitation set forth herein, the number of shares of
Common Stock to be issued shall be rounded down to the nearest whole number and
such fractional share shall remain a Restricted Stock Unit, subject to all
terms, conditions and limitations set forth herein. In addition, until the
Vesting

 

2



--------------------------------------------------------------------------------

Dates set forth above, and provided that the Grantee is on the Board of
Directors of CompuCredit (or one of its Affiliates) at the time of a “Change in
Control,” any Restricted Stock Units that theretofore have not become vested,
earned and payable shall immediately become vested, earned and payable upon a
“Change in Control.”

Notwithstanding the foregoing, any Restricted Stock Units that theretofore have
not become vested, earned and payable shall immediately become vested, earned
and payable upon the death or Disability of Grantee while serving on the Board
of Directors of CompuCredit (or one of its Affiliates).

Upon issuance, the Grantee will be responsible for payment of all income and any
other taxes in connection with the issuance of such shares of Common Stock.

4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Stock Units and delivery of shares of Common Stock
thereunder, Grantee shall not be entitled to transfer any shares of Common Stock
Grantee is issued except in compliance with applicable securities law.

5. No Right to Continued Service. The grant evidenced hereby does not confer
upon the Grantee the right to continued service or affiliation with CompuCredit
or any Affiliate (including service on the Board of Directors of CompuCredit or
any Affiliate), nor shall it interfere with the right of CompuCredit or any
Affiliate to terminate Grantee’s service or affiliation with CompuCredit or any
Affiliate at any time.

6. Adjustment of RSUs. The number of Restricted Stock Units that may become
vested, earned and payable hereunder shall be subject to adjustment from time to
time by the Committee in accordance with the terms of the Plan in the event of
certain changes in the Common Stock or certain corporate transactions affecting
the number or value of the shares of Common Stock.

7. Miscellaneous.

(a) These Restricted Stock Units may not be transferred or assigned by the
Grantee other than by will or the laws of descent and distribution, and, during
the lifetime of the Grantee, may become vested, earned and payable, in whole or
in part, only with respect to the Grantee.

(b) The terms of this Restricted Stock Unit Agreement shall be binding upon and
shall inure to the benefit of any successors or assigns of CompuCredit and of
the Grantee.

(c) The Grantee shall not be entitled to vote or to receive dividends with
respect to any shares of Common Stock subject to any Restricted Stock Units
until vesting of the Restricted Stock Units and issuance of the certificate
representing such shares of Common Stock.

(d) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and

 

3



--------------------------------------------------------------------------------

provisions of the Plan. In the event of any conflict between the terms of the
Plan and this Restricted Stock Unit Agreement, the provisions of the Plan shall
govern.

(e) This Restricted Stock Unit Agreement shall be governed by the laws of the
State of Georgia.

(f) CompuCredit covenants that it will at all times reserve and keep available,
solely for purposes of issue upon vesting of these Restricted Stock Units, a
sufficient number of shares of Common Stock to permit issuance of the shares of
Common Stock in full on vesting of the Restricted Stock Units.

IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this Restricted
Stock Unit Agreement as of the day and year first above written.

 

COMPUCREDIT CORPORATION By:     Its:   Chief Executive Officer GRANTEE:  

 

4